Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting the unauthorized use of controlled substances after the results of two urinalysis tests were positive for the presence of opiates. Petitioner’s claim that the chain of custody of his urine samples was never established is without merit. Our review discloses that the applicable regulations and procedures which govern urinalysis tests and the handling of urine samples were fully complied with here (see, Matter of Torres v Selsky, 223 AD2d 889). We conclude that substantial evidence, including the testimony of the correction officers who conducted the urinalysis tests, supports the determination of petitioner’s guilt (see, Matter of Garcia v New York State Dept. of Correctional Servs., 232 AD2d 697). Petitioner’s remaining contentions have been examined and found to be without merit.
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.